Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the filing of the Quarterly Report on Form 10-QSB for the period ended December 31, 2007 as filed with the Securities and Exchange Commission (the "Report") by Earth Search Sciences, Inc. (the "Registrant"), I, Larry F. Vance, Principal Executive Officer of the Registrant, hereby certify that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects, the financial conditions and results of operations of Registrant. Dated: February 19,2008 /s/ Larry F. Vance Larry F. Vance Principal Executive Officer
